DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s corrections to claim objections for claims 10 and 20 made on 06/10/2021 has been considered and the objection to the claims is withdrawn.
	Applicant's arguments filed 09/08/2021 with respect to claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. 	Particularly, the Examiner provides two new rejections for the independent claims. A new 102(a)(2) rejection as being anticipated by Ohtsuji et al. (US 2019/0029029 A1) to show that the independent claims are too broad and a 103 rejection as being unpatentable over Liu et al. (US 2015/0327314 A1) in view of Ohtsuji et al. (US 2019/0029029 A1).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ohtsuji et al. (US 2019/0029029 A1).

Regarding claim 1, Ohtsuji discloses A signal transmission method, comprising:
sending, by a first terminal, a first message to a network device (Fig. 12, [0104]: UE 1A (=first terminal) transmits request signal (=first message) to eNodeB 2 (=network device) in step 1201), wherein the first message includes information identifying a transmission mode of the first terminal that the first terminal uses to transmit a signal ([0104]-[0105], [0106]: the request signal includes request indication (=information) for activating low latency mode (=transmission mode) of UE 1A for sidelink communication (D2D communication) (=signal)); 
receiving a second message sent by the network device (Fig. 12, [0106]-[0108]: UE 1A receives a control signal, i.e., a sidelink scheduling grant (=second message) from eNodeB 2 in step 1202), wherein the second message includes information identifying a resource for the first terminal to transmit the signal ([0108]: the control signal includes indication to activate low-latency mode and persistent resource allocation for sidelink transmission in low-latency mode. [0076]: the sidelink scheduling grant includes an indication (=information) for PSSCH resource (=resource) for UE 1A to perform sidelink transmission); and
transmitting the signal on the resource (Fig. 12, [0106], [0108]: UE 1A performs sidelink communication by using the persistent resource allocation for the sidelink transmission in the low latency mode in step 1203. [0076]: PSSCH resource is to be used by UE 1A for data transmission).

Regarding claim 11, Ohtsuji discloses A signal transmission method, comprising:
receiving, by a network device, a first message sent by a first terminal (Fig. 12, [0104]: UE 1A (=first terminal) transmits request signal (=first message) to eNodeB 2 (=network device) in step 1201), wherein the first message includes information identifying a transmission mode of the first terminal that the first terminal uses to transmit a signal ([0104]-[0105], [0106]: the request signal includes request indication (=information) for activating low latency mode (=transmission mode) of UE 1A for sidelink communication (D2D communication) (=signal)); and
sending a second message to the first terminal (Fig. 12, [0106]-[0107]: UE 1A receives a control signal, i.e., a sidelink scheduling grant (=second message) from eNodeB 2 in step 1202), wherein the second message includes information identifying a resource for the first terminal to transmit the signal ([0108]: the control signal includes indication to activate low-latency mode and persistent resource allocation for sidelink transmission in low-latency mode. [0076]: the sidelink scheduling grant includes an indication (=information) for PSSCH resource (=resource) for UE 1A to perform sidelink transmission).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3, 9-11, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0327314 A1) in view of Ohtsuji et al. (US 2019/0029029 A1).

Regarding claim 1, Liu discloses A signal transmission method, comprising:
sending, by a first terminal, a first message to a network device ([0039]-[0040]: D2D UE2 (=first terminal) transmits request message 104 (=first message) to a base station 4 (=network device)); 
receiving a second message sent by the network device ([0039]: D2D UE2 receives a resource configuration message 106 (=second message) from the base station 4), wherein the second message includes information identifying a resource for the first terminal to transmit the signal ([0039]: the resource configuration message 106 carries first transmission mode information M1 (=information) for scheduling a specific D2D resource block, i.e., the first transmission mode resource, to the D2D UE 2 to perform D2D data transmission (=signal)); and
transmitting the signal on the resource ([0039]: D2D UE uses the specific resource for D2D data transmission).
While Liu discloses the D2D UE 2 transmits the request message 104 to request D2D resource upon which the base station 4 transmits the resource configuration message 106 carrying the first transmission mode information M1 back to the D2D UE 2 (see [0039]) which appears to imply that the request message 104 includes the first transmission mode information M1 (=information) because (1) the D2D UE 2 already stores the first transmission mode information M1 (see [0036]) and (2) operates in the first transmission mode (=transmission mode) (see [0040]), Liu does not explicitly disclose wherein the first message includes information identifying a transmission mode of the first terminal that the first terminal uses to transmit a signal.
However, Ohtsuji discloses wherein the first message includes information identifying a transmission mode of the first terminal that the first terminal uses to transmit a signal (Fig. 12, UE 1A (=first terminal) sends a request signal (=first message) that includes a request indication (=information) for activating low latency mode (=transmission mode) of UE 1A for sidelink communication (D2D communication) (=signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 when transmitting a request message 104, as taught by Liu, to include an indication for activating low latency mode for D2D communication, as taught by Ohtsuji.
Doing so allows a UE implemented in a vehicle to autonomously request activation of low-latency mode in order to perform platooning cooperation, such as frequent and low-latency V2V communication, with other vehicles (Ohtsuji: [0104]-[0105]).

Regarding claim 3, Liu in view of Ohtsuji discloses all features of claim 1 as outlined above. 
Liu further discloses wherein the transmission mode of the signal includes a manner of using a resource when the first terminal transmits the signal ([0040]: the first transmission mode is preferred by the D2D UE2 to utilize the first transmission mode resource for D2D data transmission (=manner of using a resource). [0036]: the first transmission mode resource is a licensed band resource).

Regarding claim 9, Liu in view of Ohtsuji discloses all features of claim 1 as outlined above. 
Liu further discloses wherein the transmitting of the signal on the resource comprises ([0039]: D2D UE performs D2D data transmission by using the specific resource, i.e., first transmission mode resource):
transmitting the signal based on the transmission mode identified in the first message; or
when the second message includes information identifying a transmission mode to be used for transmitting the signal, transmitting the signal based on the transmission mode identified in the second message ([0039]-[0040]: D2D UE2 performs D2D data transmission (=signal) based on the resource configuration message 106 (=second message) that carries the first transmission mode information M1 (=information) indicating the first transmission mode resource of the first transmission mode (=transmission mode) for the D2D UE2 to perform D2D data transmission).

Regarding claim 10, Liu in view of Ohtsuji discloses all features of claim 9 as outlined above. 
Liu further discloses wherein
when the signal is transmitted based on the transmission mode identified in the first message, the transmitting of the signal based on the transmission mode indicated in the first message includes determining a target resource from the resources based on the transmission mode identified in the first message and a third resource, and transmitting the signal by using the target resource (The Examiner notes that according to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not give patentable weight to the contingent limitation because the condition is not required. To overcome the broadest reasonable interpretation, Applicant may want to replace “when” with “in response to” to make the contingent limitation a requirement),
when the signal is transmitted based on the transmission mode identified in the second message, the transmitting of the signal based on the transmission mode identified in the second message includes ([0039]-[0040]: D2D UE2 performs D2D data transmission (=signal) based on the resource configuration message 106 (=second message) that carries the first transmission mode information M1 (=information) indicating the first transmission mode resource of the first transmission mode (=transmission mode) for the D2D UE2 to perform D2D data transmission) determining a target resource from resources based on the transmission mode identified in the second message and a third resource ([0039]: D2D UE2 can use (=determining) a specific resource (=third resource), i.e., the first transmission mode resource (=target resource), from the specific D2D resource block (=resources) scheduled by the base station 4 using first transmission mode. Note: under broadest reasonable interpretation, target resource, resources, and third resource may all be one and the same resource. Applicant may want to add clarity), and transmitting the signal by using the target resource ([0039]: D2D UE2 performs D2D data transmission (=signal) by using the first transmission mode resource (=target resource)), and 
the third resource is determined by the first terminal, or is identified in the second message ([0039]: D2D UE2 can use (=determined) the specific resource (=third resource) scheduled (=indicated) by the base station 4 in the resource configuration message 106 (=second message)).	
Regarding claim 11, Liu discloses A signal transmission method, comprising:
receiving, by a network device, a first message sent by a first terminal ([0039]-[0040]: D2D UE2 (=first terminal) transmits request message 104 (=first message) to a base station 4 (=network device)); and
sending a second message to the first terminal ([0039]: D2D UE2 receives a resource configuration message 106 (=second message) from the base station 4), wherein the second message includes information identifying a resource for the first terminal to transmit the signal ([0039]: the resource configuration message 106 carries first transmission mode information M1 (=information) for scheduling a specific D2D resource block, i.e., the first transmission mode resource, to the D2D UE 2 to perform D2D data transmission (=signal)).
While Liu discloses the D2D UE 2 transmits the request message 104 to request D2D resource upon which the base station 4 transmits the resource configuration message 106 carrying the first transmission mode information M1 back to the D2D UE 2 (see [0039]) which appears to imply that the request message 104 includes the first transmission mode information M1 (=information) because (1) the D2D UE 2 already stores the first transmission mode information M1 (see [0036]) and (2) operates in the first transmission mode (=transmission mode) (see [0040]), Liu does not explicitly disclose wherein the first message includes information identifying a transmission mode of the first terminal that the first terminal uses to transmit a signal.
However, Ohtsuji discloses wherein the first message includes information identifying a transmission mode of the first terminal that the first terminal uses to transmit a signal (Fig. 12, [0104]-[0105], [0106]: UE 1A (=first terminal) sends a request signal (=first message) that includes a request indication (=information) for activating low latency mode (=transmission mode) of UE 1A for sidelink communication (D2D communication) (=signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 when transmitting a request message 104, as taught by Liu, to include an indication for activating low latency mode for D2D communication, as taught by Ohtsuji.
Doing so allows a UE implemented in a vehicle to autonomously request activation of low-latency mode in order to perform platooning cooperation, such as frequent and low-latency V2V communication, with other vehicles (Ohtsuji: [0104]-[0105]).

Regarding claim 13, Liu in view of Ohtsuji discloses all features of claim 11 as outlined above. 
Liu further discloses wherein the transmission mode of the signal includes a manner of using a resource when the first terminal transmits the signal ([0040]: the first transmission mode is preferred by the D2D UE2 to utilize the first transmission mode resource for D2D data transmission (=manner of using a resource). [0036]: the first transmission mode resource is a licensed band resource).

Regarding claim 19, Liu in view of Ohtsuji discloses all features of claim 11 as outlined above. 
Liu further discloses wherein the second message further includes information identifying a transmission mode to be used for transmitting the signal ([0039]-[0040]: the resource configuration message 106 (=second message) carries the first transmission mode information M1 (=information) indicating the first transmission mode resource of the first transmission mode (=transmission mode) for the D2D UE2 to perform D2D data transmission).

Regarding claim 20, Liu in view of Ohtsuji discloses all features of claim 19 as outlined above. 
Liu further discloses wherein the second message further includes information identifying a third resource ([0039]: resource configuration message 106 (=second message) carries first transmission mode information M1 (=information) indicating a specific resource (=third resource)), the third resource and the transmission mode are used by the first terminal to determine a target resource from resources based on the transmission mode identified in the second message ([0039]: D2D UE2 can use (=determine) the specific resource (=third resource), i.e., the first transmission mode resource (=target resource), from the specific D2D resource block (=resources) scheduled by the base station 4 in the resource configuration message 106 by using the first Note: under broadest reasonable interpretation, target resource, resources, and third resource may all be one and the same resource. Applicant may want to add clarity), and the target resource is used to transmit the signal ([0039]: the first transmission mode resource (=target resource) is used to perform the D2D data transmission (=signal)).

 	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0327314 A1) in view of Ohtsuji et al. (US 2019/0029029 A1) and Muraoka et al. (US 2019/0223231 A1).

Regarding claim 2, Liu in view of Ohtsuji discloses all features of claim 1 as outlined above. 
Liu in view of Ohtsuji does not disclose, but Muraoka discloses wherein the first message further includes information identifying a quantity of signals transmitted by using the transmission mode (Fig. 4, [0059]: in step 401, UE 1 (=first terminal) transmits sidelink UE information (=first message) to eNB 2 (=network device). The sidelink UE information includes discTxResource Req IE (=information) for requesting allocation of direct discovery radio resource and indicating the number of separate discovery messages the UE desires to transmit (=transmission mode), wherein discovery message is equated to signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 transmitting request message 104 for requesting a resource, as taught by Liu, to include discTxResourceReq IE indicating a number of separate discovery message the UE desires to transmit by using sidelink discovery type 2, as taught by Muraoka.
Doing so allows the eNB to inhibit the allocation of the same discovery radio resources to a plurality of UEs based on the sidelink UE information further including a ProSe Layer-2 Group ID; 

Regarding claim 12, Liu in view of Ohtsuji discloses all features of claim 11 as outlined above. 
Liu in view of Ohtsuji does not disclose, but Muraoka discloses wherein the first message further includes information identifying a quantity of signals transmitted by using the transmission mode (Fig. 4, [0059]: in step 401, UE 1 (=first terminal) transmits sidelink UE information (=first message) to eNB 2 (=network device). The sidelink UE information includes discTxResource Req IE (=information) for requesting allocation of direct discovery radio resource and indicating the number of separate discovery messages the UE desires to transmit (=transmission mode), wherein discovery message is equated to signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 transmitting request message 104 for requesting a resource, as taught by Liu, to include discTxResourceReq IE indicating a number of separate discovery message the UE desires to transmit by using sidelink discovery type 2, as taught by Muraoka.
Doing so allows the eNB to inhibit the allocation of the same discovery radio resources to a plurality of UEs based on the sidelink UE information further including a ProSe Layer-2 Group ID; thus the radio resource allocation contributes to preventing response message from a plurality of UEs in the direct discovery model from being transmitted in the same resource (Muraoka: [0060], [0062]).

	Claim(s) 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0327314 A1) in view of Ohtsuji et al. (US 2019/0029029 A1) and Seo et al. (US 2016/0198504 A1).

Regarding claim 4, Liu in view of Ohtsuji discloses all features of claim 3 as outlined above. 
While Liu discloses the manner of using the resource ([0040]: the first transmission mode is preferred by the D2D UE2 to utilize the first transmission mode resource for D2D data transmission (=manner of using the resource). [0036]: the first transmission mode resource is a licensed band resource), Liu in view of Ohtsuji does not disclose wherein the manner of using the resource comprises: a manner of transmitting a signal by using resources within different maximum frequency domain widths.
However, Seo discloses wherein the manner of using the resource comprises:
a manner of transmitting a signal by using resources within different maximum frequency domain widths (Fig. 6, [0078]: dTUE can use different resource sets but prefers a specific resource set for D2D usage/communication (=manner of transmitting a signal), i.e., the resource sets (=resources) are 10 MHz divided into 5 PRB pair units (=different maximum frequency domain widths). [0062]: the PRB pair sets form a total frequency bandwidth (=resources within different maximum frequency domain widths) of being allocated and the dTUE can select a preferred PRB pair set for D2D operation (=signal). [0059]: PRB pair set may consist of 3 contiguous PRB pairs and each D2D pair may receive the PRB pair set and select a preferred PRB pair set. Note: the Examiner equates the different PRB pair sets to the “different maximum frequency domain widths” because the eNB predetermines these PRB pair sets from a total frequency bandwidth for the dTUE to use for D2D communication).

Doing so allows the base station to allocate a new resource for the D2D operation based on the preferred PRB pair set in advance (Seo: [0062]).

Regarding claim 6, Liu in view of Ohtsuji and Seo discloses all features of claim 4 as outlined above. 
Liu in view of Ohtsuji does not disclose, but Seo further discloses wherein the maximum frequency domain width comprises any one of one PRB, six PRBs, sidelink bandwidth and a frequency domain width of a resource pool ([0059]: PRB pair sets may consist of 3 contiguous PRB pairs (=six PRB). [0078]: 10 MHz is divided into 5 PRB pair units (=frequency domain width of a resource pool)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 that prefers to use first transmission mode resource for D2D data transmission, as taught by Liu, to be capable of using different PRB pair sets but may prefer one PRB pair set comprising of 3 contiguous PRB pairs or 5 PRB pair units, as taught by Seo.
Doing so allows the base station to allocate a new resource for the D2D operation based on the preferred PRB pair set in advance (Seo: [0062]) for each D2D pair of dTUE and dRUE (Seo: [0059]).

Regarding claim 14, Liu in view of Ohtsuji discloses all features of claim 13 as outlined above. 
wherein the manner of using the resource comprises:
a manner of transmitting the signal by using resources within different maximum frequency domain widths (Fig. 6, [0078]: dTUE can use different resource sets but prefers a specific resource set or D2D usage/communication (=manner of transmitting the signal), i.e., the resource sets (=resources) are 10 MHz divided into 5 PRB pair units (=different maximum frequency domain widths). [0062]: the PRB pair sets form a total frequency bandwidth (=resources within different maximum frequency domain widths) of being allocated and the dTUE can select a preferred PRB pair set for D2D operation (=signal). [0059]: PRB pair set may consist of 3 contiguous PRB pairs and each D2D pair may receive the PRB pair set and select a preferred PRB pair set. Note: the Examiner equates the different PRB pair sets to the “different maximum frequency domain widths” because the eNB predetermines these PRB pair sets from a total frequency bandwidth for the dTUE to use for D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 that prefers to use first transmission mode resource for D2D data transmission, as taught by Liu, to be capable of using different PRB pair sets but may prefer one PRB pair set to perform D2D communication, as taught by Seo.
Doing so allows the base station to allocate a new resource for the D2D operation based on the preferred PRB pair set in advance (Seo: [0062]).

Regarding claim 16, Liu in view of Ohtsuji and Seo discloses all features of claim 14 as outlined above. 
Liu in view of Ohtsuji does not disclose, but Seo further discloses wherein the maximum frequency domain width comprises any one of one PRB, six PRBs, sidelink bandwidth or a frequency domain width of a resource pool ([0059]: PRB pair sets may consist of 3 contiguous PRB pairs (=six PRB). [0078]: 10 MHz is divided into 5 PRB pair units (=frequency domain width of a resource pool)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 that prefers to use first transmission mode resource for D2D data transmission, as taught by Liu, to be capable of using different PRB pair sets but may prefer one PRB pair set comprising of 3 contiguous PRB pairs or 5 PRB pair units, as taught by Seo.
Doing so allows the base station to allocate a new resource for the D2D operation based on the preferred PRB pair set in advance (Seo: [0062]) for each D2D pair of dTUE and dRUE (Seo: [0059]).

	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0327314 A1) in view of Ohtsuji et al. (US 2019/0029029 A1), Seo et al. (US 2016/0198504 A1), and Thang et al. (US 2013/0159546 A1).

Regarding claim 5, Liu in view of Ohtsuji and Seo discloses all features of claim 4 as outlined above. 
Liu in view of Ohtsuji and Seo does not disclose, but Thang discloses wherein the first message further includes information identifying the maximum frequency domain widths ([0092], table 1: terminal 110 transmits a transmission request message including several specific attributes, such as capability and preferences of the terminal, i.e., maxBand indicating maximum bandwidth of a network resource acceptable by the terminal in Mpbs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 when transmitting a request message 
Doing so enables the receiver of the request message to verify capabilities and preferences of the terminal (Thang: [0096]).

Regarding claim 15, Liu in view of Ohtsuji and Seo discloses all features of claim 14 as outlined above. 
Liu in view of Ohtsuji and Seo does not disclose, but Thang discloses wherein the first message further includes information identifying the maximum frequency domain widths ([0092], table 1: terminal 110 transmits a transmission request message including several specific attributes, such as capability and preferences of the terminal, i.e., maxBand indicating maximum bandwidth of a network resource acceptable by the terminal in Mpbs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2 when transmitting a request message 104, as taught by Liu, to include a maxBand indicating maximum bandwidth of a network resource in Mpbs, as taught by Thang.
Doing so enables the receiver of the request message to verify capabilities and preferences of the terminal (Thang: [0096]).

	Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0327314 A1) in view of Ohtsuji et al. (US 2019/0029029 A1) and Duengen et al. (US 2020/0178268 A1) (support can be found in DE 10 2017 212 244.7 filed 07/18/2017).

Regarding claim 7, Liu in view of Ohtsuji discloses all features of claim 3 as outlined above. 
wherein the manner of using the resource comprises at least one of the following manners:
a manner of transmitting the signal a plurality of times on different frequency domain resources, wherein a frequency domain width of the frequency domain resource is a maximum frequency domain width supported when a second terminal used to receive the signal receives a sidelink signal; or
a manner of transmitting the signal by using a first resource ([0040]: D2D UE 2 performs D2D data transmission by operating in the first transmission mode when the link is stable, i.e., by preferentially utilizing the first transmission mode resource to perform D2D data transmission (=manner of transmitting the signal using a first resource). [0036]: first transmission mode resource is a licensed band resource). 
Liu in view of Ohtsuji does not disclose, but Duengen discloses wherein the first resource is determined by the first terminal based on a second resource occupied by a sidelink signal that is received by the first terminal (Fig. 1: UE1 and UE2 (=first terminal) communicate via sidelink channel 1 (SC1). Fig. 6, [0045]-[0046]: in SC1, UE1 is using subcarrier 1 (sub1) (=second resource occupied) for sidelink data transmission to UE2 (=sidelink signal that is received by the first terminal) in block 608. Therefore, UE2 determines to use subcarrier 3 (sub3) (=first resource) to transmit sidelink data (=signal) in block 610).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2, as taught by Liu, to determine a free subcarrier for data transmission based on a currently used subcarrier used for data reception, as taught by Duengen.
Doing so increases the likelihood of data transmission for UE2 (Duengen: [0047]).


Liu discloses wherein when the manner of using the resource comprises the manner of transmitting the signal by using the first resource ([0040]: D2D UE 2 performs D2D data transmission by operating in the first transmission mode when the link is stable, i.e., by preferentially utilizing the first transmission mode resource to perform D2D data transmission (=manner of transmitting the signal using a first resource). [0036]: first transmission mode resource is a licensed band resource), the first message further includes information identifying the first resource or the second resource ([0004]: D2D UE can request a specific radio resource. Fig. 1, [0039]: request message 104 (=first message) requests a D2D resource, i.e., a first transmission mode resource (=first resource)).

Regarding claim 17, Liu in view of Ohtsuji discloses all features of claim 13 as outlined above. 
Liu further discloses wherein the manner of using a resource comprises at least one of the following manners:
a manner of transmitting the signal a plurality of times on different frequency domain resources, wherein a frequency domain width of the frequency domain resource is a maximum frequency domain width supported when a second terminal used to receive the signal receives a sidelink signal; or
a manner of transmitting the signal by using a first resource ([0040]: D2D UE 2 performs D2D data transmission by operating in the first transmission mode when the link is stable, i.e., by preferentially utilizing the first transmission mode resource to perform D2D data transmission (=manner of transmitting the signal using a first resource). [0036]: first transmission mode resource is a licensed band resource). 
 wherein the first resource is determined by the first terminal based on a second resource occupied by a sidelink signal that is received by the first terminal (Fig. 1: UE1 and UE2 (=first terminal) communicate via sidelink channel 1 (SC1). Fig. 6, [0045]-[0046]: in SC1, UE1 is using subcarrier 1 (sub1) (=second resource occupied) for sidelink data transmission to UE2 (=sidelink signal that is received by the first terminal) in block 608. Therefore, UE2 determines to use subcarrier 3 (sub3) (=first resource) to transmit sidelink data (=signal) in block 610).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the D2D UE2, as taught by Liu, to determine a free subcarrier for data transmission based on a currently used subcarrier used for data reception, as taught by Duengen
Doing so increases the likelihood of data transmission for UE2 (Duengen: [0047]).

Regarding claim 18, Liu in view of Ohtsuji and Duengen discloses all features of claim 17 as outlined above. 
Liu discloses wherein when the manner of using the resource comprises the manner of transmitting the signal by using the first resource ([0040]: D2D UE 2 performs D2D data transmission by operating in the first transmission mode when the link is stable, i.e., by preferentially utilizing the first transmission mode resource to perform D2D data transmission (=manner of transmitting the signal using a first resource). [0036]: first transmission mode resource is a licensed band resource), the first message further includes information identifying the first resource or the second resource ([0004]: D2D UE can request a specific radio resource. Fig. 1, [0039]: request message 104 (=first message) requests a D2D resource, i.e., a first transmission mode resource (=first resource)).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/T.H.N./              Examiner, Art Unit 2478                                                                                                                                                                                          
/JOSEPH E AVELLINO/               Supervisory Patent Examiner, Art Unit 2478